Florio, J.P., and Smith, J.,
dissent and vote to affirm the decree insofar as appealed from with the following memorandum: As we differ from the majority’s view of the Pennsylvania law which controls this case, we would affirm the decree of the Surrogate’s Court insofar as appealed from. Drexel seeks, inter alia, to enforce a pledge agreement allegedly executed by the decedent prior to his death, in which the decedent promised to pay Drexel the sum of $150,000. He had not paid the money prior to his demise, and Drexel commenced this proceeding to enforce the claim against the estate. The parties correctly agree that Pennsylvania law controls the interpretation of the alleged agreement. Despite the statute of frauds (33 Pa Stat Ann § 6), under Pennsylvania law a charitable promise to pay money in the future is not enforceable unless there is consideration for *575the promise (see In re Brooks' Estate, 40 Pa D & C 2d 491 [1966]; In re Helfenstein's Estate, 77 Pa 328, 331 [1875]; 8 Pa Law Encyclopedia, Charities §§ 61-63 [2d ed]). In a charitable gift case, consideration is defined either as some type of detrimental reliance upon the promise by the promisee, or other donors who were induced to donate based on this promise (see 8 Pa Law Encyclopedia, Charities § 62 [2d ed]; see also University of Pennsylvania's Trustees v Cadwalader, 277 Pa 512, 516, 121 A 314 [1923]; Presbyterian Bd. of Foreign Missions v Smith, 209 Pa 361, 58 A 689 [1904]; In re Pink's Estate, 71 Pa D & C 2d 667, 671 [1975]; In re Rebmann's Estate, 43 Pa D & C 2d 549, 552-553 [1967]). As the decedent died before the initial gift was transferred to Drexel, and before any acts were done by Drexel in reliance on the promise, the promise was merely an unenforceable promise to pay money in the future.
Drexel, the proponent of the motion for summary judgment, bore the initial burden of establishing its entitlement to a claim against the estate (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]), which required that it demonstrate that there was consideration for the decedent’s promise to pay the money (see In re Brooks' Estate, supra; In re Helfenstein's Estate, supra). When Drexel failed to meet this burden, the Surrogate’s Court properly denied its motion. Furthermore, as the estate was entitled to judgment as a matter of law, this finding also permitted the Surrogate’s Court to search the record and grant summary judgment dismissing the petition in favor of the estate (see CPLR 3212 [b]).